Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason(s) For Allowance
1.	Claims 17-19, 21-22, 24-33 and 38-41 allowed. 
	The Following is an examiner’s statement of reasons for allowance
In regards to independent claims, De Kock in view of Stoyka and Milligan teaches all the limitation of independent claims as shown in Final Rejection dated 10/28/2020. 
But, De Kock, Stoyka, Milligan nor any other prior art of record teaches
Wherein the sensory array is configured to automatically engage after a vehicle associated with the fastener body is stationary for a predetermined time period. Also, Stoyka teaches away from a stainless steel cap since it would limit the antenna transmission. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907.  The examiner can normally be reached on Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/OMEED ALIZADA/Primary Examiner, Art Unit 2685